            Case 2:20-cv-04685-CDJ Document 6 Filed 06/17/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RUBEN VELEZ-MALDONADO,                       :
    Plaintiff,                               :
                                             :
       v.                                    :       CIVIL ACTION NO. 20-CV-4685
                                             :
CEMOR, et al.,                               :
    Defendants.                              :

                                       MEMORANDUM

JONES, II, J.                                                               JUNE 17, 2021

       Plaintiff Ruben Velez-Maldonado, a prisoner currently incarcerated at George W. Hill

Correctional Facility (“GWH”), filed this civil rights action pursuant to 42 U.S.C. § 1983.

Named as Defendants are three employees of GWH identified as “Cemor,” “Appollo,” and

“Francis.” Velez-Maldonado seeks to proceed in forma pauperis and has submitted a copy of his

institutional account statement. For the following reasons, the Court will grant Velez-

Maldonado leave to proceed in forma pauperis, dismiss his Complaint in part with prejudice for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and permit the remaining

claims to proceed.

I.     FACTUAL ALLEGATIONS 1

       Velez-Maldonado’s allegations are brief. On April 7, 2020, while working in the kitchen

at GWH he injured his hand when the hand was caught in tray washer machine. (ECF No. 2 at

3.) Defendant Cemor had directed him to fix the machine which had malfunctioned. He claims

the Defendants knew the machine was faulty. (Id.) Appollo helped Velez-Maldonado free his


       1
         The allegations are taken from Complaint. (See ECF No. 2.) The Court adopts the
pagination supplied by the CM/ECF docketing system.


                                                 1
           Case 2:20-cv-04685-CDJ Document 6 Filed 06/17/21 Page 2 of 4




hand and gave him napkins and to stop the bleeding but told him to go back to work. (Id.)

Velez-Maldonado instead went to the medical unit at GWH for treatment. (Id.) He asserts he

filed a grievance and was fired as a result by Defendant Francis. (Id.) Velez-Maldonado asserts

the still suffers pain and discomfort from his injury and has lost full use of his ring and pinky

fingers. (Id.) He claims he has nerve and ligament damage. (Id.) He seeks money damages

from each Defendant. (Id. at 5.)

II.    STANDARD OF REVIEW

       The Court grants Velez-Maldonado leave to proceed in forma pauperis because it appears

that he is incapable of paying the fees to commence this civil action. 2 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Velez-Maldonado is

proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d

333, 339 (3d Cir. 2011).

III.   DISCUSSION

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was




       2
         However, as Velez-Maldonado is a prisoner, he will be obligated to pay the filing fee in
installments in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                  2
           Case 2:20-cv-04685-CDJ Document 6 Filed 06/17/21 Page 3 of 4




committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

For the following reasons, Velez-Maldonado has failed to state a claim against Cemor and

Appollo.

       The United States Supreme Court has held that § 1983 claims may not be predicated on a

state actor’s mere negligence. See Canton v. Harris, 489 U.S. 378, 387 (1989) (holding that

mere negligence in training cannot form basis of § 1983 liability); Daniels v. Williams, 474 U.S.

327, 328 (1986) (holding that official’s mere negligence is not actionable under § 1983 because

“the Due Process Clause is simply not implicated by a negligent act of an official causing

unintended loss of or injury to life, liberty, or property”). While Velez-Maldonado’s injury is

unfortunate, his claim alleges nothing more than simple negligence on the part of Defendants

Cemor and Appollo in failing to maintain the tray washing machine and directing Velez-

Maldonado to try to fix it when it malfunctioned. Because his claims do not rise to the level of a

constitutional violation, they must be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       To the extent Velez-Maldonado asserts a claim based on retaliation due to filing a

grievance over his injury, this claim will be served for a response. In order to state a plausible

First Amendment retaliation claim, a prisoner must allege that: (1) he engaged in

constitutionally protected conduct; (2) he suffered an adverse action sufficient to deter a person

of ordinary firmness from exercising his constitutional rights; and (3) the constitutionally

protected conduct was “a substantial or motivating factor” for the adverse action. See Rauser v.

Horn, 241 F.3d 330, 333 (3d Cir. 2001); Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003);

Coit v. Garman, No. 19-2580, 2020 WL 2125780, at *3 (3d Cir. May 5, 2020).

       A prisoner’s filing of a grievance is constitutionally protected conduct. See Robinson v.

Taylor, 204 F. App’x 155, 157 (3d Cir. 2006) (citing Mitchell, 318 F.3d at 530; Davis v. Goord,



                                                  3
          Case 2:20-cv-04685-CDJ Document 6 Filed 06/17/21 Page 4 of 4




320 F.3d 346, 35-53 (2d Cir. 2003)). As Velez-Maldonado asserts he was fired by Defendant

Francis in retaliation for filing a grievance, this claim passes § 1915 screening.

IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss Velez-Maldonado’s claims against

Defendants Cemor and Appollo for failure to state a claim, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii). Because any attempt to amend the negligence claim to state a constitutional

violation would prove futile, the dismissal of these Defendants will be with prejudice. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 108, 110 (3d Cir. 2002) The retaliation claim

against Defendant Francis will be served. An appropriate Order follows.

                                              BY THE COURT:


                                              /s/ Hon. C. Darnell Jones II
                                              _________________________________________
                                              C. DARNELL JONES, II, J.




                                                  4
